United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE ARMY,
SACRAMENTO ARMY DEPOT,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2356
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2007 appellant filed a timely appeal of the August 1, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied his request for
reconsideration.1 The most recent merit decision is dated June 23, 2006. Because appellant filed
his appeal more than a year after the latest merit decision, the Board does not have jurisdiction
over the merits of his claim.2

1

The record also includes an April 5, 2007 overpayment decision. On September 26, 2007 the Office advised
appellant that collection efforts regarding the $1,886.54 overpayment were terminated indefinitely due to financial
hardship. Appellant did not specifically identify the April 5, 2007 decision as the subject of his September 18, 2007
appeal. Under the circumstances, the Board will not exercise jurisdiction over the April 5, 2007 overpayment
decision.
2

20 C.F.R. §§ 501.2(c), 501.3(d) (2007).

ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 56-year-old former electronic worker, sustained employment-related injuries
to his back on August 22, 1984 and October 25, 1988. Both traumatic injuries were accepted for
lumbosacral sprain (13-0745850 and 13-0883447). By decision dated June 11, 2003, the Office
terminated appellant’s benefits effective June 15, 2003 on the grounds that he no longer had
residuals from the 1984 and 1988 injuries. The Office based its decision on the July 24, 2002
report of Dr. Jerrold M. Sherman, a Board-certified orthopedic surgeon and Office referral
physician. It subsequently denied reconsideration on July 25, 2003 and denied modification on
April 22, 2004, May 5, 2005 and June 23, 2006.
Appellant filed his latest request for reconsideration on May 1, 2007. The request was
accompanied by a June 24, 2003 work capacity evaluation, a November 18, 2003 functional
capacity evaluation, December 5, 2003 treatment notes from Dr. Jerome A. Schofferman, and a
February 27, 2007 report from Dr. Leslie Schofferman.3 Dr. J.A. Schofferman diagnosed lumbar
degenerative disc disease and Dr. L. Schofferman diagnosed chronic pain syndrome and L5-S1
central disc protrusion with chronic discogenic pain. Both opined that appellant was totally
disabled.
In a decision dated August 1, 2007, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.4 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.5
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.6

3

Dr. J.A. Schofferman and Dr. L. Schofferman are brothers and both physicians are Board-certified in internal
medicine.
4

5 U.S.C. § 8128(a) (2000).

5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.608(b).

2

ANALYSIS
Appellant’s May 1, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).7
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). He did
not submit relevant and pertinent new evidence with his May 1, 2007 request for reconsideration.
The June 24, 2003 work capacity evaluation and the November 18, 2003 functional capacity
evaluation were already part of the record and had previously been considered by the Office.
While Dr. Dr. J.A. Schofferman’s December 5, 2003 treatment notes are new to the record, these
notes are duplicative of his more detailed December 8, 2003 narrative report that is part of the
record. Consequently, the above-mentioned evidence is insufficient to warrant further merit
review.8
Dr. L. Schofferman’s February 27, 2007 report is also insufficient to justify reopening the
record for merit review. He diagnosed chronic pain syndrome and L5-S1 central disc protrusion
with chronic discogenic pain. These conditions, however, have not been accepted by the Office.
The only condition accepted by the Office was lumbosacral sprain. Moreover, Dr. L.
Schofferman did not address the issue of whether appellant’s current back condition was causally
related to either the 1984 or 1988 employment injuries. Therefore, his February 27, 2007 report
is not relevant to the issue of whether appellant has any employment-related residuals.
Accordingly, appellant is not entitled to a review of the merits of his claim based on the third
requirement under section 10.606(b)(2).9
Because appellant was not entitled to a review of the merits of his claim pursuant to any
of the three requirements under section 10.606(b)(2), the Office properly denied the May 1, 2007
request for reconsideration.
CONCLUSION
The Board finds that the Office properly declined to reopen appellant’s case for merit
review under 5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(2)(i) and (ii).

8

Submitting additional evidence that repeats or duplicates information already in the record does not constitute a
basis for reopening a claim. James W. Scott, 55 ECAB 606, 608 n.4 (2004).
9

20 C.F.R. § 10.606(b)(2)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

